BRACE, P. J.
The defendants, James F. Williams and Mary Williams, are husband and wife. On October 18, 1893, E. B. Constant and wife by warranty deed of that date conveyed the north half of southeast quarter of section 13, township 26, range 29, containing eighty acres, in Lawrence *4county, to,the defendant, Mary Williams, subject to an incumbrance of $700, the payment of which was assumed in the deed. Afterwards, on February 14, 1896, the plaintiff obtained judgment in the Lawrence Circuit Court against the defendant, James F. Williams, for the sum of $187.90, on which execution was issued to the sheriff of said county and returned nulla bona. Afterwards, on the thirtieth of June, 1898, this suit was instituted to subject said real estate to the payment of said judgment on the ground that the same was paid for with the money and property of the said James F. Williams, who at the time was insolvent, and the deed taken in the name of said Mary Williams for the purpose of hindering, delaying and defrauding the creditors of the said James F. Williams.
It appeared from the evidence that the indebtedness upon which the plaintiff obtained judgment accrued prior to October 18, 1893. That the consideration given for the land and two notes, executed by Constant of even date with the deed payable to the said James F. Williams, each for the sum of $331.57 with interest at the rate of eight per cent per annum, secured by a deed of trust on 63 acres of land in Barry county, worth about $700, was-a stock of dry goods with which the said James F. and Mary had been doing business in a storehouse in Monett in said county, inventoried at $2,500, the consideration recited in the deed. That while the business was being conducted in the name of Williams Brothers, the brother, John, who conducted a saloon in a house on an adjoining lot, had no interest in the stock of dry goods. That the same was the proceeds of the moneys of the said James F. and Mary invested in the business in the proportion of $1,750 by James to $500 by Mary. That the two lots and houses in which the Williams Brothers conducted their several lines of business belonged to them as tenants in common in equal shares; that they were worth $3,500 and incumbered with a mortgage of $500. That James and his family resided in *5the upper story of the house in which the dry goods business was being conducted. That the object in making the trade, was to quit business and secure a home in the country. That soon after the trade was made the defendants removed to the land in question and ever since have occupied it as a homestead. That after the trade the said James E. had property and assets which could have been reached on execution as follows:
Undivided half-interest in Monett lots and buildings worth over and above the mortgage........$1,500 00
Constant notes worth........................ 663 15
Outstanding accounts ....................... 100 00
Building and loan stock.................: . . . 230 00
Total ..............................$2,493 15
The only debts owing by James E. at the time of the trade, that the industry of counsel for plaintiff has succeeded in marshalling against these assets are the following:
Plaintiff’s debt.............................$201 00
Dry goods account........................... 60 00
Essex & Meredith ........................... 48 00
Commercial Bank ...........'................ 150 00
Total ...............................$469 00
Leaving a balance of assets over liabilities of $2,034.15 upon plaintiff’s own showing. As to these debts, however, it may be as well to say that at the time of the trade James E. Williams was not aware of his liability for plaintiff’s claim for liquors, probably furnished for the saloon of his brother, and that the amount of that liability as ascertained by the judgment was only $187.90. That the debt to Essex & Meredith was for services in making the trade, and that it does *6not appear satisfactorily from the evidence that the debt of $150 to the Commercial Bank was in existence at the time of the trade, but without making any deduction on these accounts, it satisfactorily appeared that James E. Williams had ample means to meet all his indebtedness, after this transaction was consummated. That he could afford to be generous to his wife without being unjust to his creditors. [Bank v. Simpson, 152 Mo. 638.] The only way ingenious counsel manage to bring his affairs within the shadow of a suppositious insolvency is by deducting from the value of his assets, first $300 for personal exemption from execution, and then $1,500 for a supposed homestead in the Monett lots and buildings, held in common by James and his brother, losing sight of the fact that even if such a homestead could have been claimed, the very purpose and effect of this trade, by which the defendants - acquired the homestead in question and to which they removed, directly after the trade, was to relieve those Monett lots and buildings from any possible claim of homestead, and expose them to the operation of any execution his creditors might have against him. Even with these deductions there would have been a surplus of assets amounting to $234.15.
It clearly appeared from the evidence that in taking the deed to the land in question in the wife’s name, no fraud upon the creditors of James F. Williams was intended, and as the transaction left him with ample means for the satisfaction of all his debts, no fraud arose by implication of law from the fact that a part of the consideration for the deed was furnished by him. Hence, the judgment of the circuit- court in favor of the defendants was for the right party, and the same is affirmed.
All concur.